DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and all intervening claims.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8-12, 16-17, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 
This is a provisional nonstatutory obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 8-12, 15-17, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6, 8-10, 12, 14-16 of US Patent 10,262,484 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose establishing communication among a mobile device, a padlock and a second mobile device to unlock or lock access to the padlock based on the permission exchanged for guest user profiles.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. See line 8: comprises.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “…a locking device…” in claims 1-5, 7-10, 13, and 15-18 is a relative term which renders the claim indefinite.  The term "locking device" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   At most, in para [0032]:”… In one embodiment, the locking device is configured to provide access to secured data (e.g., stored in a memory, etc.) or to store secured data. For example, rather than containing physical locking components (or in addition to physical locking components), lock mechanisms 106 g may include a secured memory (e.g., memory 106 b may include an encrypted hard drive, etc.)...” Then para [0032] further states that “Such a locking device may communicate (e.g., via wireless transceiver 106 f) based on the authentication techniques discussed herein. For example, upon authentication, the locking device may use its stored secret key to decrypt secured content that is stored in memory 106 b...”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, US PG Publication (20020180582 A1), was submitted by 10/09/2020 IDS, in view of Crisp, US PG Publication (20030102957 A1), was submitted by 10/09/2020 IDS, in view of Fisher et al, hereinafter (“Fisher”), US PG Publication (20140266586 A1).

establishing communication between a first mobile device and a locking device via a first wireless transceiver of the first mobile device and a second wireless transceiver of the locking device; [Nielsen, ¶0039 When the electronic key device (a first mobile device) comprises the second storage means, the transmission of the second access code to the lock control unit (a locking device) may be based upon a short range, fast communications channel. ¶0127: The electronic key device 201 is further equipped with a communications interface 204 (a first wireless transceiver of the first mobile device), for example the transmit/receive aerial of a mobile phone. ¶0129:  a receiver 227 (a second wireless transceiver of the locking device) for receiving control signals from the electronic key device 201.]
determining a location of at least one of the first mobile device or the locking device responsive to the communication; [Nielsen, ¶¶0141-0143: a connection to external GIS, GPS, or the like provide status and tracking information of the location of the electronic key device]
generating, by the server, a guest user profile in response to receiving the permission, the guest user profile comprising data usable to allow the guest user to lock or unlock the locking device; [Nielsen, ¶¶0019, 0021 and 0031-0032:  it is an advantage of the invention that a plurality of different access codes (the permission) to different buildings may be stored and related to one or more electronic key devices, providing a flexible way of customising an access right profile (a guest user profile) for each electronic key device. different security levels for a given building, self-destructive access codes, conditioned access codes, access codes for limited periods of times, etc. ¶0074: access codes (the permission) may be transmitted from a central access code management system. This may be done in response to a specific request for an access right (in response to receiving the permission). ¶0128: The access code management system 211 generates and administers the access codes (data usable to allow the guest user to lock or unlock the locking device) as described in connection with FIGS. 3 and 9a-b. Examiner interprets that the various levels of access codes are associated with the access right profile] and 
transmitting, by the server, the guest user profile to the second mobile device. [Nielsen, ¶0182: the access code management module 814 may handle additional administrative tasks; access code management module 814 interfaces with an access code transmission module 813 which, upon request, handles the transmission of access codes to the electronic key devices and/or lock control units, for example by implementing one or more layers of a layered communications protocol used for the communication. Examiner interprets that the various levels of access codes are associated with the access right profile for the appropriate electronic key device, which can be a plurality of electronic key devices; see ¶0019]
¶0142: Information about which electronic key devices have been used in connection with which lock control unit or location] and 
While Nielsen teaches the server and the permission [Nielsen, See ¶0129: access code management system 211; ¶¶0019, 0021 and 0031-0032: access codes ]; however, Nielsen fails to explicitly teach but Crisp teaches receiving, by a server, permission for a guest user to access the locking device using a second mobile device, the permission provided from an external device prior to the second mobile device interacting with the locking device; [Crisp 20030102957, ¶¶0017-0018: Since the lock unit will only open when the signals received by the key unit relate to a location (the permission) stored in the memory; GPS signals though embodiments of the invention may also use other location determining systems. GPS is preferred as GPS equipment (an external device) is readily available at relatively modest lost. ¶0051: A GPS receiving module 87 is provided. These are commercially available. ¶¶0035-0036: the location may also be an installation, such as a control unit of industrial facility, an electric meter. ¶¶0040-0041: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an electronic key device a system and a method of managing electronic key information of Nielsen before him or her by including the teachings of a lock system of Crisp. The motivation/suggestion would have been obvious to try to modify the lock mechanism of Nielsen by adding the external GPS system features to ascertain location as a means of establishing security and authorized locations where a user interfaces a lock unit member taught by Crisp [Crisp, ¶¶0006-0007, 0028-0033, 0040-0041 and 0051].  

Regarding claim 4, the combination of Nielsen and Crisp teach claim 1 as described above.
Nielsen teaches wherein the locking device does not communicate with the server. [Nielsen, ¶0171: It is an advantage of this embodiment that it does not require on-line communication between the electronic key device 701 and the access code management system 711]

Regarding claim 5, the combination of Nielsen and Crisp teach claim 1 as described above.
Nielsen teaches wherein the location is determined by at least one of the first mobile device or the locking device. [See Nielsen, ¶¶0135 and 0141-0143: The log data may be transmitted to the access code management system at predetermined time intervals, on request; a connection to external GIS, GPS, or the like provide status and tracking information of the location of the electronic key device]

Regarding claim 6, the combination of Nielsen and Crisp teach claim 1 as described above.
Nielsen teaches wherein the external device is not the first mobile device. [Nielsen, ¶0188: external services that are part of the integration services of GPS/GIS systems.]

Regarding claims 7 and 18, the combination of Nielsen and Crisp teach claim 1 as described above.
Nielsen teaches wherein the external device is the first mobile device, further comprising providing, by the first mobile device, the permission for the guest user to access the locking device using the second mobile device. [Nielsen, ¶0115: As an access right grantee 153, the first company receives access codes from the access code administrator 151, a second company, organisation or person, who manages the electronic key system and who may operate as a service provider for the delivery of a number of different goods and services. The administrator 151 also transfers the access codes to the lock control units 121 which control the locks in the subscriber's residence. The administrator 151 may also supply the access right grantee 153 with the electronic key devices and, possibly, other necessary physical as well as nonphysical tools, by which, for example, the access right owner 152]
Regarding claims 8 and 17, the combination of Nielsen and Crisp teach claim 1 as described above.
However, the combination of Nielsen and Crisp fail to explicitly teach but Lee teaches further comprising at least one of: displaying a mapping interface on a display of the second mobile device graphically illustrating the location of the locking device; [Crisp, ¶0016: key units may have a display for displaying location coordinates] or
 providing navigational directions on the mapping interface to assist the guest user with navigating to the location of the locking device. [¶]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Nielsen and Crisp before him or her by including the teachings of a public key infrastructure-based bluetooth smart-key system and operating method thereof of Lee. The motivation/suggestion would have been obvious to try to modify the lock mechanism of Nielsen by adding the external GPS system features to ascertain location as a means of establishing security and authorized locations where a user interfaces a lock unit member taught by Crisp [Lee, ¶¶0006-0007 and 0016].  

Regarding claim 9, the combination of Nielsen and Crisp teach claim 8 as described above.
Nielsen teaches wherein the guest user profile includes a limitation to access to the locking device by at least one of the second mobile device or the guest user. 

Regarding claim 10, the combination of Nielsen and Crisp teach claim 9 as described above.
Nielsen teaches wherein the limitation is configured to limit access by the at least one of the second mobile device or the guest user to a maximum number of unlocking times of the locking device. [Nielsen, ¶0138: The access rights and codes specifying the corresponding access right grantee 352, including a specification of the locations, lock control units, times of allowed access, types of allowed access, etc. ]

Regarding claim 11, the combination of Nielsen and Crisp teach claim 9 as described above.
Nielsen teaches wherein the limitation is configured to limit access by the at least one of the second mobile device or the guest user to a predetermined schedule. [Nielsen, ¶0145: In this case the administrator 351 is able to allow an access right owner to grant access to the location on a one-time basis or for a predetermined number of times.]


Nielsen teaches wherein the predetermined schedule comprises at least one of (i) a start time and an end time for the access granted to the at least one of the second mobile device or the guest user or (ii) one or more days of the week for the access granted to the at least one of the second mobile device or the guest user. [Nielsen, ¶0012: certain time periods, such as on certain weekdays or at certain times of the day, for example a newspaper delivery man may require access]

Regarding claim 13, the combination of Nielsen and Crisp teach claim 1 as described above.
Nielsen teaches receiving, by the locking device, the guest user profile from the second mobile device; Nielsen 20020180582A1, 0019:  it is an advantage of the invention that a plurality of different access codes to different buildings may be stored and related to one or more electronic key devices {a second mobile device}, providing a flexible way of customising an access right profile {guest user profile} for each electronic key device.   0074: access codes may be transmitted from a central access code management system. This may be done in response to a specific request for an access right {in response to receiving the permission} ; 0128: The access code management system 211 generates and administers the access codes {data usable to allow guest user to lock or unlock the electronic lock} as described in connection with FIGS. 3 and 9a-b. ]  and 
¶0070: When the lock control unit further comprises fifth input means for receiving data items input by a user, the data items corresponding to access codes granting predetermined access rights, an authorised user may input, edit, or delete access codes stored in the lock control unit, possibly after providing a password or another security verification. ]

Regarding claim 15, the combination of Nielsen and Crisp teach claim 1 as described above.
Nielsen teaches wherein the locking device is at least one of a padlock, a door lock, or a lock box. [Nielsen, ¶0034: physical lock at door]
	
Regarding claim 19, the combination of Nielsen and Crisp teach claim 16 as described above.
Nielsen teaches wherein the external device is not the first mobile device. [Nielsen, ¶0188: external services that are part of the integration services of GPS/GIS systems.]

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, US PG Publication (20020180582 A1), was submitted by 10/09/2020 IDS, in view of .
Regarding claim 2, the combination of Nielsen and Crisp teach claim 1 as described above.
While Nielsen teaches the first mobile device, to the communication between the locking device and the server [Nielsen, ¶¶0038-0042: electronic key and access code management system communication exchanges]; however, the combination of Nielsen and Crisp fail to explicitly teach but Fisher teaches transmitting, by the first mobile device, the location determined responsive to the communication between the first mobile device and the locking device to the server; [Fisher, ¶0013: (d) in response to a communication event occurring between the electronic lockbox and the first portable communications device, sending, by use of the first WAN communications circuit, an indication of such communication event to the central computer; ¶0017: (h) querying the user of the first portable communications device for at least one of: an address, and a location, of the electronic lockbox.] and 
transmitting, by the server, the location determined responsive to the communication between the first mobile device and the locking device to the second mobile device. [See Fisher, ¶¶0013 and 0015: (e) sending, using the first WAN communications circuit, a message from the first portable communications device to the central computer, the message including GPS location data]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of 

Regarding claim 3, the combination of Nielsen and Crisp teach claim 1 as described above.
While Nielsen teaches the first mobile device, to the communication between the locking device and the server [Nielsen, ¶¶0038-0042: electronic key and access code management system communication exchanges] ; however, the combination of Nielsen and Crisp fail to explicitly teach but Fisher teaches storing, by the first mobile device, the location determined responsive to the communication between the first mobile device and the locking device in a memory of the first mobile device; [Fisher, ¶0083: In this embodiment, portable transponder 100 includes a microprocessor (CPU) 116, random access memory (RAM) 122, read only memory (ROM] and 
transmitting, by the first mobile device, the location determined responsive to the communication between the first mobile device and the locking device to the second mobile device. [Fisher, ¶0013: (d) in response to a communication event occurring 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Nielsen and Crisp before him or her by including the teachings of a contextual data delivery to mobile users responsive to access of an electronic lockbox of Fisher. The motivation/suggestion would have been obvious to try to modify the lock mechanism of Nielsen by adding the external GPS system features to portable communications device that includes both a low power radio to communicate to the lockbox and a wide area network radio to communicate to a central clearinghouse computer, and optionally includes a Global Positioning System (GPS) receiver to determine approximate physical location of the lockbox when in communication with the lockbox of Fisher to relay geographic area information [Fisher, ¶¶0001 and 0004].  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, US PG Publication (20020180582 A1), was submitted by 10/09/2020 IDS, in view of Crisp, US PG Publication (20030102957 A1), was submitted by 10/09/2020 IDS.

Regarding claim 20, teaches a system comprising: 
an electronic lock comprising a first communication device configured to facilitate communication with a mobile device; [Nielsen 20020180582A1, ¶0119: Fig. 2a shows access control system with lock mechanism 231 (an electronic lock) communicates ¶0129:  a receiver 227 (a first communication device) for receiving control signals from the electronic key device 201.]
a server comprising: [Nielsen 20020180582A1, ¶0129: access code management system 211]
a second communication device configured to facilitate communication with the mobile device; [Nielsen 20020180582A1, ¶0129: The lock control unit 221 comprises a communications unit 225 (a second communication device) to receive the data transmitted from the access code management system 211; a receiver 227 for receiving control signals from the electronic key device 201] and 
generate a guest user profile for the guest user in response to receiving the permission, the guest user profile comprising data usable to allow the guest user to lock or unlock the electronic lock; [Nielsen 20020180582A1, 0019:  it is an advantage of the invention that a plurality of different access codes to different buildings may be stored and related to one or more electronic key devices {a second mobile device}, providing a flexible way of customising an access right profile {guest user profile} for each electronic key device.   0074: access codes may be transmitted from a central access code management system. This may be done in response to a 
transmit the guest user profile to the mobile device; [[Nielsen 20020180582A1, 0171: During the access control session, the electronic key device 701 sends a request to the access code management system 711, which verifies the identification of the electronic key device 701, for example via a SIM card, and sends a corresponding access code to the electronic key device 701.  {transmit the guest user profile}]
wherein the electronic lock is configured to receive the guest user profile from the mobile device to make an access decision; [Nielsen 20020180582A1, ¶0170: FIG. 7 a corresponds to the embodiment described in connection with FIG. 6a, where access codes are transferred off-line from the access code management system 711 to the key device 701 and the lock control unit 721] and 
¶0170:  It is an advantage of this embodiment that it does not require on-line communication between or between the lock control unit 721 and the access code management system 711. Examiner interprets as two separate instance when on-line communications is not required; hence analogous no communication to the access code management system 711]
While Nielsen teaches a processing circuit [Nielsen, ¶0151: a processor or control circuit 508]; however, Nielsen fails to explicitly teach but Crisp teaches 
a processing circuit configured to: 
receive permission for a guest user to access the electronic lock using the mobile device, wherein the permission is provided from an external device prior to the mobile device interacting with the electronic lock; [Crisp 20030102957, ¶¶0017-0018: Since the lock unit will only open when the signals received by the key unit relate to a location (the permission) stored in the memory; GPS signals though embodiments of the invention may also use other location determining systems. GPS is preferred as GPS equipment (an external device) is readily available at relatively modest lost. ¶¶0035-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an electronic key device a system and a method of managing electronic key information of Nielsen before him or her by including the teachings of a lock system of Crisp. The motivation/suggestion would have been obvious to try to modify the lock mechanism of Nielsen by adding the external GPS system features to ascertain location as a means of establishing security and authorized locations where a user interfaces a lock unit member taught by Crisp [Crisp, ¶¶0006-0007 and 0028-0033].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerhardt et al (20200329136 A1) discloses Systems and Methods for Controlling a Locking Mechanism Using a Portable Electronic Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SAKINAH WHITE-TAYLOR
Examiner
Art Unit 2497



/Sakinah White Taylor/           Examiner, Art Unit 2497